 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13          v.                                         ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  This matter is before the court on the Special Master’s Report and

19   Recommendations on the Disputed Policies and Court Orders in Response to the Court’s July 9,

20   2019 Order, filed December 19, 2019.1 ECF No. 6432. The Special Master reports that the

21   parties have reached agreement on a complete list of “negotiated or court-ordered remedial

22   measures adopted in this action that cover custodial issues and are not included in the 2018

23   Program Guide Revision,” ECF No. 6214 at 19, and he recommends the court approve and adopt

24   the list filed by the parties on December 19, 2019, ECF No. 6431. The Special Master’s Report

25   sets forth the relevant history and is adopted in full, as is his recommendation.

26          1
                The court granted the Special Master’s December 9, 2019 motion for extension of time
     to file this report and recommendations, ECF No. 6409, in open court on December 13, 2019.
27
     See Reporter’s Transcript of Proceedings (RT), ECF No. 6445, at 33:11-21. That oral ruling is
28   confirmed and the findings and recommendations deemed timely filed.
                                                       1
 1               In accordance with the above, IT IS HEREBY ORDERED that:
 2               1.   The Special Master’s December 19, 2019 Report and Recommendations, ECF
 3                    No. 6432, are adopted in full.
 4               2. The list styled “Negotiated or Court-Ordered Remedial Measures Related to
 5                    Custodial Issues Not Included in the 2018 Program Guide Revision” and
 6                    attached as Appendix A to the stipulation of the parties filed December 19,
 7                    2019, ECF No. 6431, is approved and adopted as the complete list of remedies
 8                    in this action related to custodial measures not already included in the Program
 9                    Guide.
10               3. This list shall be updated and filed annually simultaneously with the updated
11                    Program Guide, consistent with the process and on the schedule to be proposed
12                    by the Special Master on or before February 14, 2020.
13   DATED: February 10, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
